[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]

             United States Court of Appeals
                 For the First Circuit

No. 98-1057

                      UNITED STATES,

                        Appellee,

                            v.

                    GLENN P. LACEDRA,

                  Defendant, Appellant.

       APPEAL FROM THE UNITED STATES DISTRICT COURT

            FOR THE DISTRICT OF MASSACHUSETTS

     [Hon. Reginald C. Lindsay, U.S. District Judge]

                          Before

                  Boudin, Circuit Judge,
             Coffin, Senior Circuit Judge,
               and Lynch, Circuit Judge.

 Glenn P. Lacedra on brief pro se.
 Donald K. Stern, United States Attorney, and Robert E.
Richardson, Assistant United States Attorney, on brief for
appellee.

May 28, 1998

       Per Curiam.  Pro se appellant, Glenn P. LaCedra,
appeals from the district court's partial denial of his Fed. R.
Crim. P. 41(e) motion seeking the return of certain property
which had been seized pursuant to a search warrant, or, in the
alternative, for compensation for the seized property.   We
affirm.
         The court did not abuse its discretion or commit
error in declining to return certain firearms and related
property to LaCedra, who is a convicted felon.  See 18 U.S.C.
 922(g)(1) (making it unlawful for persons convicted of crimes
punishable by imprisonment for greater than one year to possess
firearms or ammunition).  Nor did the court abuse its
discretion or err in failing to order compensation for the
firearms and related property since the government had
represented that it would surrender these items to any third
party lawfully purchasing them from LaCedra.  
         The district court also properly declined to order
the return of certain "investigative paperwork" casually
identified by LaCedra.  As best we can glean from the record,
the materials in question have no market value but were for the
most part materials either used in connection with the planned
murder or capable of being used in another attempt.  That is
reason enough for the district court to decline to order the
government to restore those materials to LaCedra.
         Affirmed.  See Loc. R. 27.1.